Name: Commission Regulation (EC) No 1342/2003 of 28 July 2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: trade policy;  plant product;  tariff policy
 Date Published: nan

 Important legal notice|32003R1342Commission Regulation (EC) No 1342/2003 of 28 July 2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice Official Journal L 189 , 29/07/2003 P. 0012 - 0029Commission Regulation (EC) No 1342/2003of 28 July 2003laying down special detailed rules for the application of the system of import and export licences for cereals and riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1104/2003(2), and in particular Article 9(2) and Article 13(11) thereof,Having regard to Council Regulation (EC) 3072/95 of 22 December 1995 on the common organisation of the market in rice(3), as last amended by Commission Regulation (EC) No 411/2002(4), and in particular Article 9(2) and Article 13 thereof,Whereas:(1) Commission Regulation (EC) No 1162/95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice(5) has been substantially amended several times(6). In the interests of clarity and rationality the said Regulation should be codified.(2) In view of the practices specific to trade in cereals and rice, provision should be made for rules further to or derogating from Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products(7), as last amended by Regulation (EC) No 325/2003(8).(3) In the case of invitations to tender for the export of intervention stocks, licences should specify the quantities and destinations for which they are issued and provision should be made for the special particulars to be shown on export licences, in particular in the case of invitations to tender for export refunds, of exports of cereal-based compound feedingstuffs and of advance fixing of export taxes.(4) The terms of validity of import and export licences for the various products should be fixed in accordance with market requirements and the need for sound management. In view of competition on the world market, a specially lengthy term of validity should be granted for malt exports, expiring, however, on 30 September in the case of licences issued prior to 1 July so that export commitments are not entered into for the new marketing year before the beginning of the barley harvest.(5) In view of the risk of licences being issued for excessively high quantities, provision should be made for a period for reflection of three days to elapse before export licences are actually issued for any cereals and most processed cereal products, other than exports, non-commercial exports made with a view to providing Community or national food aid, and certain supplies by humanitarian agencies.(6) The Commission's decision not to grant an application for an export certificate at the end of the three-day reflection period may in some cases, however, disrupt the continuity of supplies of products in respect of which regular supplies are necessary. Operators so requesting should be given the opportunity to obtain an export licence without refund, on the condition that special conditions of use are attached to such licences.(7) Certain provisions of Article 49 of Regulation (EC) No 1291/2000 concerning applications for export licences for certain products in connection with invitations to tender organised in importing third countries should be made more restrictive and thus more in keeping with commercial practice in the cereals trade.(8) In view of the competition on the world market for cereals and rice, provision should be made for export licences to be granted for the main products, including durum wheat, with a special term of validity and for relatively large minimum quantities, with more advantageous minimum quantities for exports to the African, Caribbean and Pacific (ACP) States. The licences should be granted subject to certain additional conditions concerning, in particular, presentation of the delivery contract to the competent agency within a specified time.(9) The securities to be lodged for import and export licences should be fixed at different levels for the various product groups according to the possible variations in the refund or export tax during the term of validity of the licences, preferential treatment being granted in respect of deliveries to ACP States.(10) The applicable export refunds should be specified in cases where the terms of validity of licences are extended as a result of force majeure pursuant to Article 41 of Regulation (EC) No 1291/2000.(11) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1This Regulation lays down the special detailed rules for the application of the system of import and export licences introduced pursuant to:(a) Article 9 of Regulation (EEC) No 1766/92;(b) Article 9 of Regulation (EC) No 3072/95.Article 21. Where applications for export licences are submitted in connection with invitations to tender issued pursuant to Article 7 of Commission Regulation (EEC) No 2131/93(9), the licences shall be issued only for the quantities for which the applicants have obtained contracts.The export licences shall be valid for no more than the quantity indicated in section 17. The figure "0" shall be entered in section 19.2. Applications for export licences as provided for in Article 8(2) of Regulation (EEC) No 2131/93 shall show the relevant destination in section 7. The holders of the licences shall be obliged to export the products in question to that destination.All countries for which the same rate of export refund or tax applies shall be considered as one destination.Article 31. Where export refunds are fixed by tender, the rate of refund appearing in statements of award of contracts shall be entered in letters and figures in section 22 of the licences. This rate shall be expressed in euro and shall be preceded by one of the following:- Tipo de la restituciÃ ³n de base a la exportaciÃ ³n adjudicado- Tilslagssats for basiseksportrestitutionen- Zugeschlagener Satz der Grundausfuhrerstattung- Ã Ã ¿Ã Ã ¿Ã Ã Ã  Ã Ã ·Ã  Ã ºÃ ±Ã Ã ±Ã ºÃ Ã Ã Ã ¸Ã µÃ ¯Ã Ã ±Ã  Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ®Ã  Ã ²Ã ¬Ã Ã µÃ Ã  Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®- Tendered rate of basic export refund- Taux de la restitution de base Ã l'exportation adjugÃ ©- Tasso della restituzione di base all'esportazione aggiudicato- Gegunde basisrestitutie bij uitvoer- Taxa de restituiÃ §Ã £o de base Ã exportaÃ §Ã £o adjudicada- Tarjouskilpailutetun perusvientituen mÃ ¤Ã ¤rÃ ¤- Anbudssats fÃ ¶r exportbidrag.2. Where export taxes are fixed by tender, the rate of tax appearing in statements of award of contracts shall be entered in letters and figures in section 22 of the licences. This rate shall be expressed in euro and shall be preceded by one of the following:- Tipo del gravamen a la exportaciÃ ³n adjudicado- Tilslagssats for eksportafgiften- Zugeschlagener Satz der Ausfuhrabgabe- Ã Ã Ã ¿Ã  Ã Ã Ã Ã ¿Ã Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®- Tendered rate of export tax- Taux de la taxe Ã l'exportation adjugÃ ©- Aliquota della tassa all'esportazione aggiudicata- Gegunde belasting bij uitvoer- Taxa de exportaÃ §Ã £o adjudicada- Tarjouskilpailutetusta viennistÃ ¤ kannettavan maksun mÃ ¤Ã ¤rÃ ¤- Anbudssats fÃ ¶r exportavgift.Article 41. Notwithstanding Article 14 of Regulation (EC) No 1291/2000, for products falling within CN codes 1101 00 15, 1102 20, 1103 11 10 and 1103 13, applications for export licences may indicate products falling within two contiguous 12-digit subdivisions of the abovementioned subheadings.>TABLE>The 12-digit subdivisions shown in applications shall appear on the export licences.2. Notwithstanding Article 14 of Regulation (EC) No 1291/2000, for products falling within CN codes 2309 10 11, 2309 10 13, 2309 10 31, 2309 10 33, 2309 10 51, 2309 10 53, 2309 90 31, 2309 90 33, 2309 90 41, 2309 90 43, 2309 90 51 and 2309 90 53 containing less than 50 % by weight of milk products, export licence applications shall show:(a) in section 15, the description of the product and its 12-digit code; in the case of products falling within two or more adjacent subdivisions the exporter may show the 12-digit refund nomenclature, in which case the following shall be indicated in section 15: preparations used for animal feed covered by Regulation (EC) No 1517/95;(b) in section 16, the reference " 2309 ";(c) in sections 17 and 18, the quantity of compound feedingstuffs which must be exported;(d) in section 20, the content in cereal products to be incorporated in the compound feedingstuff if this is known, a distinction being made between maize and other cereals; otherwise, if use is made of the provision referred to in point (a) of annotating section 15 with a reference specifying two or more subdivisions, the bracket showing the quantities of maize and other cereals incorporated.The details included on applications shall be shown on the export licences.Article 5For the purposes of the second paragraph of Article 15 of the Commission Regulation (EC) No 1501/95(10) and of Article 16(10) of Regulation (EC) No 3072/95, section 22 of export licences shall show one of the following:- Gravamen a la exportaciÃ ³n no aplicable- Eksportafgift ikke anvendelig- Ausfuhrabgabe nicht anwendbar- Ã Ã · Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿Ã  Ã Ã Ã Ã ¿Ã  Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®- Export tax not applicable- Taxe Ã l'exportation non applicable- Tassa all'esportazione non applicabile- Uitvoerbelasting niet van toepassing- Taxa de exportaÃ §Ã £o nÃ £o aplicÃ ¡vel- Vientimaksua ei sovelleta- Exportavgift icke tillÃ ¤mplig.Article 61. Import licences for products listed in Article 1 of Regulation (EEC) No 1766/92 and Article 1 of Regulation (EC) No 3072/95 shall be valid from their date of issue pursuant to Article 23(1) of Regulation (EC) No 1291/2000 until the end of their term of validity as laid down in Annex I to this Regulation.2. Where a special term of validity is laid down for import licences for imports originating in and coming from certain third countries, sections 7 and 8 of licence applications and of the licences themselves shall state the country or countries of provenance and of origin. Licences shall entail an obligation to import from that country or those countries.Article 71. Export licences for products listed in Article 1 of Regulation (EEC) No 1766/92 and Article 1 of Regulation (EC) No 3072/95 shall be valid from their date of issue pursuant to Article 23(1) of Regulation (EC) No 1291/2000 until the end of their term of validity as laid down in Annex II to this Regulation.2. Notwithstanding paragraph 1, the validity of export licences for products falling within CN codes 1702 30, 1702 40, 1702 90 and 2106 90 for which applications are submitted up until 25 June of each marketing year shall expire on 30 June. For applications submitted from 26 June of a marketing year until 30 September of the following marketing year, export licences for the abovementioned products shall be valid for 30 days from their date of issue within the meaning of Article 23(1) of Regulation (EC) No 1291/2000.Customs export formalities for the licences referred to in the first subparagraph must be completed by 30 June of each marketing year for licences applied for up until 25 June. For such licences applied for between 26 June and 30 September of the following marketing year, customs export formalities must be completed no later than 30 days following their date of issue.Those deadlines shall also apply to the formalities referred to in Article 30 of Commission Regulation (EC) No 800/1999(11) for products placed under the arrangements laid down by Council Regulation (EEC) No 565/80(12) under those licences.In section 22 of those licences shall be entered one of the following:- LimitaciÃ ³n establecida en apartado 2 del artÃ ­culo 7 del Reglamento (CE) n ° 1342/2003- BegrÃ ¦nsning, jf. artikel 7, stk. 2, i forordning (EF) nr. 1342/2003- KÃ ¼rzung der GÃ ¼ltigkeitsdauer nach Artikel 7 Absatz 2 der Verordnung (EG) Nr. 1342/2003- Ã Ã µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã Ã  ÃÃ ¿Ã ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 7 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  2 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1342/2003- Limitation provided for in Article 7(2) of Regulation (EC) No 1342/2003- Limitation prÃ ©vue Ã l'article 7, paragraphe 2, du rÃ ¨glement (CE) n ° 1342/2003- Limitazione prevista all'articolo 7, paragrafo 2, del regolamento (CE) n. 1342/2003- Beperking als bepaald in artikel 7, lid 2, van Verordening (EG) nr. 1342/2003- LimitaÃ §Ã £o estabelecida no n.o 2 do artigo 7.o do Regulamento (CE) n.o 1342/2003- Asetuksen (EY) N:o 1342/2003 7 artiklan 2 kohdassa sÃ ¤Ã ¤detty rajoitus- BegrÃ ¤nsning enligt artikel 7.2 i fÃ ¶rordning (EG) nr 1342/2003.3. Notwithstanding paragraph 1, at the request of the operator, export licences for products falling within CN codes 1107 10 19, 1107 10 99 and 1107 20 00 shall be valid from the date of their issue pursuant to Article 23(1) of Regulation (EC) No 1291/2000, until:(a) 30 September of the current calendar year, where they are issued from 1 January to 30 April;(b) the end of the 11th month following that of issue, where they are issued from 1 July to 31 October;(c) 30 September of the following calendar year, where they are issued from 1 November to 31 December.In the above cases, notwithstanding Article 9 of Regulation (EC) No 1291/2000, rights deriving from licences as referred to in this paragraph shall not be transferable.4. In cases where no refund or export tax has been fixed, export licences for the products referred to in Article 1 of Regulation (EEC) No 1766/92 and Article 1 of Regulation (EC) No 3072/95 shall be valid for 60 days from the day of issue.Article 81. Export licences for products listed in Article 1(1)(a), (b) and (c) of Regulation (EEC) No 1766/92 and in Article 1 of Regulation (EC) No 3072/95 and for products falling within CN codes 1102 20 10, 1102 20 90, 1103 13 10, 1103 13 90, 1103 20 20, 1104 29 05, 1104 22 98, 1104 23 10, 1108 11 00, 1108 12 00, 1108 13 00, 1109 00 00, 1702 30 51, 1702 30 91, 1702 30 99, 1702 40 90, 1702 90 50, 1702 90 79, 2106 90 55, 2309 10 11, 2309 10 13, 2309 10 31, 2309 10 33, 2309 10 51, 2309 10 53, 2309 90 31, 2309 90 33, 2309 90 41, 2309 90 43, 2309 90 51 and 2309 90 53 as listed in Regulation (EEC) No 1766/92 shall be issued on the third working day after applications are lodged, provided that no special measures are taken in the meanwhile.The Commission may decide not to grant applications.The first subparagraph shall not apply to licences issued in connection with invitations to tender or to the licences referred to in Article 16 of Regulation (EC) No 1291/2000 that are issued for the purpose of a food aid operation within the meaning of Article 10(4) of the Agreement on Agriculture concluded as part of the Uruguay Round of multilateral trade negotiations(13). The scrutiny period shall not apply to the issue of export licences where an application relating to a quantity of 20 tonnes or less is submitted by a humanitarian agency without an accompanying refund application.2. Without prejudice to Article 16 of Regulation (EEC) No 1766/92, at the request of operators, export licences without refund shall be issued on the day of submission of applications, except where an export duty is applicable to the product in question on the day of submission.Where, at the time of export, an export duty has been fixed for the product covered by licences issued pursuant to the first subparagraph, that duty shall apply.Such export licences shall be valid for 60 days from the day of issue.One of the following wordings shall be entered in section 22 of the licence:- LimitaciÃ ³n establecida en el apartado 2 del artÃ ­culo 8 del Reglamento (CE) n ° 1342/2003- BegrÃ ¦nsning, jf. artikel 8, stk. 2, i forordning (EF) nr. 1342/2003- KÃ ¼rzung der GÃ ¼ltigkeitsdauer nach Artikel 8 Absatz 2 der Verordnung (EG) Nr. 1342/2003- Ã Ã µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã Ã  ÃÃ ¿Ã ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 8 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  2 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1342/2003- Limitation provided for in Article 8(2) of Regulation (EC) No 1342/2003- Limitation prÃ ©vue Ã l'article 8, paragraphe 2, du rÃ ¨glement (CE) n ° 1342/2003- Limitazione prevista all'articolo 8, paragrafo 2, del regolamento (CE) n. 1342/2003- Beperking als bepaald in artikel 8, lid 2, van Verordening (EG) nr. 1342/2003- LimitaÃ §Ã £o estabelecida no n.o 2 do artigo 8.o do Regulamento (CE) n.o 1342/2003- Asetuksen (EY) N:o 1342/2003 8 artiklan 2 kohdassa sÃ ¤Ã ¤detty rajoitus- BegrÃ ¤nsning enligt artikel 8.2 i fÃ ¶rordning (EG) nr 1342/2003.3. Where this paragraph is specifically referred to when an export refund or an export tax on products listed in Article 1(1)(a), (b) and (c) of Regulation (EEC) No 1766/92 and Article 1(1)(a) of Regulation (EC) No 3072/95 is fixed, export licence applications must be accompanied by a copy of a contract. The contract must come from an official body in the country of destination or an undertaking with its place of business in that country and must indicate a quantity covered by, and a delivery period not extending beyond, the term of validity of the licence. No export licences may have been issued previously for the contract under this Article. The Member State concerned shall verify that licence applications comply with the conditions laid down in this paragraph and shall notify the Commission on the day they are lodged of the quantity covered by licences which are admissible. The corresponding licences shall actually be issued only on the third working day following the day on which the applications are submitted, provided that no special measures are taken by the Commission before then.If applications for export licences as referred to in the first paragraph cover quantities in excess of those which may be committed for export and which are indicated in the regulation fixing the refund or tax in question, the Commission may fix a uniform percentage reduction in the quantities within two working days of submission of the applications. Licence applications may be withdrawn within two working days of the date of publication of the percentage reduction.Notwithstanding Article 9 of Regulation (EC) No 1291/2000, rights deriving from licences shall not be transferable.In the case of non-performance of the contract by the importing purchaser, the operator may export to a different country of destination but only against the export refund or export tax in force on the day on which applications for export licences to "other third countries" were originally lodged. Where no export refund or export tax exists for "other third countries" on the date of the original licence application, an ad hoc solution may be adopted, in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92.Article 91. Paragraphs 2 to 6 shall apply to exports to the third countries mentioned in Annex IV and to the products listed in that Annex.2. Exports as referred to in paragraph 1 shall be subject to the presentation to the competent authorities of the third countries concerned of a certified copy of the export licence issued in accordance with Article 8(2) and with this Article, and a duly endorsed copy of the export declaration for each consignment. The goods in question shall not have been exported previously to another third country.3. The licence referred to in paragraph 2 shall contain:(a) in box 7, the name of the importing country or countries concerned;(b) in box 15, a description of the goods in accordance with the combined nomenclature;(c) in box 16, the 8-figure Combined Nomenclature code and the quantity in tonnes for each product referred to in box 15;(d) in boxes 17 and 18, the total quantity of the products referred to in box 16;(e) in box 20, one of the following:- ExportaciÃ ³n conforme al artÃ ­culo 9 del Reglamento (CE) n ° 1342/2003- UdfÃ ¸rsel i overensstemmelse med artikel 9 i forordning (EF) nr. 1342/2003- Ausfuhr in Ã bereinstimmung mit Artikel 9 der Verordnung (EG) Nr. 1342/2003- Ã Ã µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã Ã  ÃÃ ¿Ã ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 9 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1342/2003- Export in accordance with Article 9 of Regulation (EC) No 1342/2003- Exportation conformÃ ©ment Ã l'article 9 du rÃ ¨glement (CE) n ° 1342/2003- Esportazione in conformitÃ all'articolo 9 del regolamento (CE) n. 1342/2003- Uitvoer op grond van artikel 9 van Verordening (EG) nr. 1342/2003- ExportaÃ §Ã £o conforme o artigo 9.o do Regulamento (CE) n.o 1342/2003- Asetuksen (EY) N:o 1342/2003 9 artiklan mukainen vienti- Export i Ã ¶verensstÃ ¤mmelse med artikel 9 i fÃ ¶rordning (EG) nr 1342/2003;(f) in box 22, in addition to the words provided for in Article 8(2), one of the following:- Sin restituciÃ ³n por exportaciÃ ³n- Uden eksportrestitution- Ohne Ausfuhrerstattung- Ã §Ã Ã Ã ¯Ã  Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ® Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®- No export refund- Sans restitution Ã l'exportation- Senza restituzione all'esportazione- Zonder uitvoerrestitutie- Sem restituiÃ §Ã £o Ã exportaÃ §Ã £o- Ilman vientitukea- Utan exportbidrag.Licences shall only be valid for the products and quantities thus specified.4. Licences issued under this Article shall carry with them an obligation to export to one of the destinations indicated in box 7.5. At the request of the party concerned, a certified copy of the endorsed licence shall be issued.6. On the first Monday of each month the competent authorities of the Member States shall notify the Commission of the quantities for which licences have been issued broken down by CN code.Article 101. Where export is effected pursuant to an invitation to tender opened in an importing third country, export licences for common wheat, durum wheat, rye, barley, maize, rice, wheat flour, rye flour, groats and meal of durum wheat and products covered by CN codes 2309 10 11, 2309 10 13, 2309 10 31, 2309 10 33, 2309 10 51, 2309 10 53, 2309 90 31, 2309 90 33, 2309 90 41, 2309 90 43, 2309 90 51 and 2309 90 53 containing less than 50 % by weight of milk products shall be valid from their date of issue within the meaning of Article 23(1) of Regulation (EC) No 1291/2000 until the date on which the obligations arising from the award are to be fulfilled.2. The term of validity of the licence may not exceed four months following the month of issue pursuant to Article 23(1) of Regulation (EC) No 1291/2000.3. Notwithstanding the third subparagraph of Article 49(3) of Regulation (EC) No 1291/2000, licence applications may not be lodged more than four working days before the closing date for the submission of tenders specified in the invitation to tender.4. Notwithstanding Article 49(5) of Regulation (EC) No 1291/2000, the maximum period between the closing date for the submission of tenders and the notification given to the issuing agency by the applicant concerning the outcome of the invitation to tender as provided for in Article 44(5)(a) to (d) of that Regulation shall be six working days.Article 111. In special cases, the term of validity of export licences for common wheat, durum wheat, rye, barley, maize, rice, wheat flour, rye flour, groats and meal of durum wheat and products covered by CN codes 2309 10 11, 2309 10 13, 2309 10 31, 2309 10 33, 2309 10 51, 2309 10 53, 2309 90 31, 2309 90 33, 2309 90 41, 2309 90 43, 2309 90 51 and 2309 90 53 containing less than 50 % by weight of milk products may be longer than is provided for in Article 7(1) where the party concerned is in the process of concluding a contract warranting a longer period. To that end, the party concerned shall submit to the competent authority a written statement from an official body in the country of destination or an undertaking with its place of business in that country. Such statements must indicate the projected quantity and quality of the products, the delivery period and the price terms. The Member State shall immediately send the Commission a copy of the statement for information.2. In the cases set out in paragraph 1, the interested party shall lodge with the competent authority an application for an export licence accompanied by an application for advance fixing of the export refund or export tax applicable on the day of submission of the application for the intended destination, together with details of the minimum and maximum quantities that he intends to export and of the minimum and maximum time necessary to complete export as planned. However, the minimum quantity may not be less than 75000 tonnes in the case of common wheat, durum wheat, rye, barley, maize, wheat flour, rye flour and products falling within CN codes 2309 10 11, 2309 10 13, 2309 10 31, 2309 10 33, 2309 10 51, 2309 10 53, 2309 90 31, 2309 90 33, 2309 90 41, 2309 90 43, 2309 90 51 and 2309 90 53 containing less than 50 % by weight of milk products, and 15000 tonnes in the case of groats and meal of durum wheat and rice. Notwithstanding Article 15(2) of Regulation (EC) No 1291/2000, such applications shall not be accompanied by securities.For exports to an ACP State or to several countries within one of the ACP State groups set out in Annex III, the minimum quantity laid down in the first subparagraph shall be reduced to:(a) 20000 tonnes in the case of common wheat, durum wheat, rye, barley, maize, wheat flour, rye flour and products covered by CN codes 2309 10 11, 2309 10 13, 2309 10 31, 2309 10 33, 2309 10 51, 2309 10 53, 2309 90 31, 2309 90 33, 2309 90 41, 2309 90 43, 2309 90 51 and 2309 90 53 containing less than 50 % by weight of milk products; and(b) 5000 tonnes in the case of groats and meal of durum wheat and rice.Applications relating to several countries within a group of ACP States must specify the name of each intended country of destination.3. The Member State of the competent authority receiving applications shall examine them, in particular as to quantity, economic implications of the planned exports and the practicality of execution and, where it finds them admissible, shall notify the Commission, which shall take a decision in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92 or Article 22 of Regulation (EC) No 3072/95. Where the Commission accepts an application, it shall in particular set a time limit for presentation of the contract to the competent authority. The latter shall inform the applicant of the Commission's decision.4. Where the term of validity fixed for the licence is the same as that applied for, the applicant shall, within the time limit set in accordance with paragraph 3, submit to the competent authority a signed original of the contract, together with a copy thereof. The contract shall specify at least the quantity covered, which must fall within the minimum and maximum quantities indicated in the licence application, the destination, the period within which export is to be carried out (which must fall within the minimum and maximum periods indicated), the price fixed for the duration of the contract and the terms of payment. The licence shall then be issued after the security provided for in Article 9(1) of Regulation (EEC) No 1766/92 or Article 9(1) of Regulation (EC) No 3072/95 has been lodged. The country (or countries within a single group) of destination shall be shown in section 7 and the licence shall carry with it an obligation to export to that country or countries. However, up to 10 % of the quantities shown on the licence may be delivered under the contract to another country indicated in Annex III as falling within the same group.Where the applicant is unable to conclude such a contract, he shall so inform the competent authority within the time limit set for submission of the contract and the licence shall not be issued.5. Except in cases of force majeure, where the applicant does not comply with paragraph 4, no licence shall be issued.6. Where the term of validity fixed is different from that applied for but is longer than that laid down in Article 7, paragraphs 4 and 5 of this Article shall apply. However, the applicant may, within the time limit set for submission of the contract, withdraw his application for a licence.7. Where an application for an extension of the term of validity as provided for in Article 7 is rejected, no licence shall be issued.8. Licences issued under the conditions laid down in this Article shall not be subject to the provisions of Article 8(1).Article 12Securities for licences for products listed in Article 1 of Regulation (EEC) No 1766/92 and Article 1 of Regulation (EC) No 3072/95 shall be at the following rates:(a) EUR 1 per tonne in the case of import licences to which the fourth indent of Article 10(4) of Regulation (EEC) No 1766/92 does not apply and of products covered by Regulation (EC) No 3072/95 and EUR 5 per tonne in the case of export licences:(i) for a product for which, on the day of submission of the application, no export refund or duty has been fixed;(ii) for a product for which the export refund or duty is not fixed in advance;(iii) issued pursuant to Article 8(2) of this Regulation;(b) in the case of import licences to which the fourth indent of Article 10(4) of Regulation (EEC) No 1766/92 does apply:(i) EUR 15 per tonne for products falling within CN codes 0709 90 60, 0712 90 19, 1001 10 00, 1001 90 91, 1001 90 99, 1002 00 00, 1003 00, 1004, 1005 10 90, 1005 90 00, 1007 00 and 1008;(ii) EUR 5 per tonne for other products;(c) EUR 45 per tonne for the products referred to in Article 1 of Regulation (EC) No 3072/95 in the case of export licences.For exports to ACP States under licences with special terms of validity, in accordance with Article 11 of this Regulation the security shall be EUR 12 per tonne;(d) EUR 20 per tonne for the products referred to in Article 1 of Regulation (EEC) No 1766/92 in the case of export licences.However, in the case of licences issued with a refund in accordance with Article 7(3), the security shall be EUR 24 per tonne.For exports to ACP States under licences with special terms of validity, in accordance with Article 11 of this Regulation, the security shall be EUR 12 per tonne.Article 13Where the term of validity of licences is extended pursuant to Article 41 of Regulation (EC) No 1291/2000, the corrective amount applicable shall be that in force on the day the licence application was submitted for export during the last month of the normal term of validity of the licence.In addition, the export refund shall be adjusted in accordance with Article 14 of this Regulation.Article 141. Refunds applicable pursuant to Article 13(5) of Regulation (EEC) No 1766/92 on products listed in Article 1(1)(a) and (b) of that Regulation with the exception of maize and grain sorghum shall be adjusted, during the months of August to May of the same marketing year, by an amount equal to the monthly increase applicable to the intervention price fixed for that marketing year.In the case of maize and grain sorghum, the refunds shall be adjusted, during the months of November of one marketing year to August of the following marketing year, by an amount equal to the monthly increase applicable to the intervention prices fixed for the marketing year concerned.The first adjustment shall be made on the first day of the calendar month following that of application. Subsequent adjustments shall apply each month.In the case of the products listed in Article 1(1)(a) and (b) of Regulation (EEC) No 1766/92 with the exception of maize and grain sorghum, refunds adjusted in accordance with the first subparagraph and applicable in May shall continue to apply in June. In the case of maize and grain sorghum, refunds adjusted in accordance with the second subparagraph and applicable in August shall continue to apply in September.2. The adjustment provided for in paragraph 1 shall not apply where the amount of the refund is equal to zero.3. Where the term of validity of licences extends beyond the end of the marketing year and export occurs in the following marketing year, refunds on products listed in Article 1(1)(a) and (b) of Regulation (EEC) No 1766/92, exclusive of any monthly increases referred to in paragraph 1, with the exception of maize and grain sorghum shall be reduced by the price break between the two marketing years. That price break shall occur on 1 July and shall be defined as:(a) the difference between the intervention prices, exclusive of any monthly increase, for the previous and the new marketing years; plus(b) an amount equal to the monthly increase, multiplied by the number of months elapsing between August and the month of the licence application, inclusive.Where the price break is greater than the refund in question, the corrected refund shall be reduced to zero.Refunds reduced by the price break shall be increased as from August in the new marketing year, in accordance with the rules set out in paragraph 1, by the monthly increase applying to the new marketing year.4. In the case of maize and grain sorghum, the rules on adjustment set out in paragraph 3 shall apply mutatis mutandis, with the following exceptions:(a) the end of the marketing year shall be deemed to be 30 September;(b) the abovementioned price break shall occur on 1 October instead of 1 July;(c) the month of August shall be replaced by November;(d) the monthly increases shall be those applicable to the marketing years in question.Article 151. In the case of products listed in Article 1(1)(c) and (d) of Regulation (EEC) No 1766/92 and Article 1(1)(c) of Regulation (EC) No 3072/95, the amount resulting from each of the adjustments mentioned in Article 14(1) and (3) of this Regulation shall be multiplied by the processing coefficient applying to the product in question.2. The amount of the refund applying in accordance with Article 13 of Regulation (EC) No 3072/95 for the products listed in Article 1(1)(a) and (b) of that Regulation shall be adjusted in the months from October to July inclusive by an amount equal to the monthly increase applying to the intervention price for paddy rice fixed for that marketing year, based on the processing stage and the applicable processing coefficient.The first adjustment shall be made on the first day of the calendar month following that in which the licence application is made. Subsequent adjustments shall apply each month.3. The adjustment provided for in paragraph 2 shall not apply where the amount of the refund is equal to zero.4. Where the term of validity of the licence extends beyond the end of the marketing year and export occurs in the following marketing year, refunds, excluding the monthly increases referred to in paragraph 2, shall be reduced by the break in the intervention price for paddy rice between the two marketing years, based on the processing stage and the applicable processing coefficient.This price break shall occur on 1 September and shall be defined as:(a) the difference between the intervention price for paddy rice, exclusive of any monthly increase for the previous and the new marketing years;(b) an amount equal to the monthly increase multiplied by the number of months elapsing between October and the month of the licence application, inclusive.These two factors shall be converted using the relevant processing coefficient applicable at the time the product is exported.Where the price break is greater than the refund in question, the corrected refund shall be reduced to zero.Refunds shall be reduced by (a) and (b) of the second subparagraph, on the basis of the milling stage and shall be increased from October of the new marketing year by the monthly increase applying to the new marketing year, in accordance with the rules set out in paragraph 2.Article 161. With regard to export licences, the Member States shall notify the Commission:(a) on each working day:(i) of all applications for licences, or the absence of applications for licences;(ii) of applications for licences as referred to in Article 49 of Regulation (EC) No 1291/2000, submitted on the working day preceding that of notification;(iii) of the quantities covered by licences issued in respect of applications for licences as referred to in Article 49 of Regulation (EC) No 1291/2000;(b) before the 15th day of each month in respect of the preceding month:(i) of the quantities for which licences for food aid have been issued;(ii) of the quantities covered by licences issued but not used, and of the refund or the export tax by code;(iii) of the quantities to which Article 8(1) of this Regulation does not apply and for which licences have been issued;(c) once per marketing year and by 30 April at the latest, of the precise quantities used under licences taking into account the tolerance provided for in Article 8(4) of Regulation (EC) No 1291/2000.Notifications of applications and quantities referred to in the first subparagraph must specify:(a) the quantity by 12-digit product code of the agricultural product nomenclature for export refunds. Where licences are issued for more than one 12-digit code, only the first code shall be shown;(b) the quantity by code broken down by destination where the refund or export tax varies by destination.2. With regard to import licences issued, each day the Member States shall forward the quantities covered by licences by product code and, in the case of common wheat, by quality grade and by origin. The origin shall also be indicated in import licences for rice.Article 17Regulation (EC) No 1162/95 is repealed.It shall remain applicable to licences issued before the entry into force of this Regulation.The references to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex VI.Article 18This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 July 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 158, 27.6.2003, p. 1.(3) OJ L 329, 30.12.1995, p. 18.(4) OJ L 62, 5.3.2002, p. 27.(5) OJ L 117, 24.5.1995, p. 2.(6) See Annex V.(7) OJ L 152, 24.6.2000, p. 1.(8) OJ L 47, 21.2.2003, p. 21.(9) OJ L 191, 31.7.1993, p. 76.(10) OJ L 147, 30.6.1995, p. 7.(11) OJ L 102, 17.4.1999, p. 11.(12) OJ L 62, 7.3.1980, p. 5.(13) OJ L 336, 23.12.1994, p. 22.ANNEX IPERIOD OF VALIDITY OF IMPORT LICENCESA. For cereals>TABLE>B. For rice>TABLE>ANNEX IIPERIOD OF VALIDITY OF EXPORT LICENCESA. For cereals>TABLE>B. For rice>TABLE>ANNEX IIIGroups of ACP signatories to the LomÃ © Convention>TABLE>ANNEX IVProducts affected by the abolition of export refunds referred to in Article 9>TABLE>ANNEX VRepealed Regulation with its successive amendments>TABLE>ANNEX VICORRELATION TABLE>TABLE>